Lord, J.
It is no ground for quashing an indictment for obtaining property by false pretences, that it may contain some *356immaterial allegation, or that some one of the pretences charged may not be properly so charged, if upon its face there appears to be an offence stated with proper precision and formality.
The fact that the defendant represented that the note in evidence was secured by mortgage was competent evidence, and the instructions required in relation to it would depend upon the state of the evidence, and will be presumed to be proper if no objection is made to them. Ho such objection appears, and no error is therefore to be presumed.
The objection that there was a variance between the note produced and the note described in the declaration is decided to be unfounded. Williams v. Hayward, 117 Mass. 532. Commonwealth v. Henry, 118 Mass. 460.
The objection that the false pretences must have been in writing does not appear to have been raised upon the trial; nor does it appear affirmatively that they were not in writing; nor is the case at bar within the class of cases in which the statute requires the false pretences to be in writing. Gen. Sts. c. 161, § 54.

Exceptions overruled.